ATTACHMENT
	The submitted drawing changes do not comply with 37 CFR 1.121. Any replacement sheet must be labeled “Replacement Sheet” in the top margin. Additionally, all changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper. Applicant’s assertion, that “Applicant amends Figs. 4 and 6 to make those drawings consistent with Fig. 5 and paragraphs 0009 and 0013-0020 of the specification. No new matter is added.” is not seen to comply with 37 CFR 1.121. This statement leaves the reader guessing what changes were made. The changes to Figure 4 are unclear. Accordingly, Applicant is required to submit a  marked-up copy of any amended drawing figures, including annotations indicating the changes made. The changes made to Figure 6 are seen to clearly constitute prohibited new matter.

/ROBERT J POPOVICS/Primary Examiner
Art Unit 1776